 

Case 1:20-cv-03288-GBD Document 40 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

see ew ewe ew Bw ew ew ewe ewe Eee ww ee ew er lr re rl oO xX
SIMON J. BURCHETT PHOTOGRAPHY, INC.,
Plaintiff, :
AND ORDER

-against- :

MAERSK LINE, LTD.: MAERSK A/S, 20 Civ. 3288 (GBD)
Defendants. :
ee xX

GEORGE B. DANIELS, United States District Judge:
The October 15, 2020 conference is cancelled. This Court will hear oral argument on

Defendants’ motion to dismiss, (ECF No. 29), on December 17, 2020 at 10:30 a.m.

Dated: New York, New York
October 8, 2020

    

 B Dus

GEPRGEB. DANIELS
ited States District Judge

 
